Exhibit 10.7

Execution Version

SIXTH AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

   This SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is dated as of March 7, 2019, and is entered into by and among
HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent Borrower”), HORIZON
GLOBAL AMERICAS INC., a Delaware corporation (“Horizon Americas”) (f/k/a Cequent
Performance Products, Inc., a Delaware corporation and successor by merger with
Cequent Consumer Products, Inc., an Ohio corporation), CEQUENT UK LIMITED, a
company incorporated in England and Wales with company number 08081641 (“Cequent
UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of
the Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Horizon Americas and Cequent UK, collectively, “Borrowers”), HORIZON GLOBAL
COMPANY LLC, a Delaware limited liability company (“Horizon Global”), the other
Persons party to this Amendment as Obligors, the financial institutions party to
this Amendment as Lenders, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as agent for itself and the other Secured Parties
(“Agent”).

   WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);

   WHEREAS, Parent Borrower, the other Obligors party thereto and Agent entered
into that certain ABL Guarantee and Collateral Agreement dated as of June 30,
2015 (the “ABL Guarantee”) in order to secure the Obligations;

WHEREAS, certain Borrowers, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. de R.L. de C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. de
R.L. de C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and

   WHEREAS, the Borrowers and the other Obligors have requested that the Agent
and the Required Lenders agree to enter into certain amendments to and
agreements regarding the Loan Agreement described below.

   NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

   Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

   On the Sixth Amendment Effective Date (as defined below), the Loan Agreement
is hereby amended as follows:

2.01    Accounts. The following definitions are added to Section 1 (in
appropriate alphabetical order):

“ “New York Account” Account number 65502-01805 established at Bank of America
for the account of Bank of America (Canada).

“Sixth Amendment” means that certain Sixth Amendment to this Agreement, dated as
of March 7, 2019 among the Borrowers, the other Obligors party thereto, the
Agent and the Lenders party thereto.

“Sixth Amendment Effective Date” means the “Sixth Amendment Effective Date” as
set forth in the Sixth Amendment.

“Toronto Account” Account number 90083255 established at Bank of America
Canada.” ”

2.02    Financial Covenant Trigger Period. The definition of “Financial Covenant
Trigger Period” is hereby amended and restated in its entirety as follows:

“ “Financial Covenant Trigger Period” any period from and after March 14, 2019,
(a) commencing on the day that an Event of Default occurs, or U.S. Availability
is less than or equal to the lesser of (A) 10% of the U.S. Borrowing Base or (B)
10% of the aggregate amount of all U.S. Revolver Commitments, and (b) continuing
until, during each of the preceding 30 consecutive days, no Event of Default has
existed and U.S. Availability has been greater than the lesser of (A) 10% of the
U.S. Borrowing Base or (B) 10% of the aggregate amount of all U.S. Revolver
Commitments.”

2.03    Dominion Account. The first sentence of Section 5.6 is amended and
restated in its entirety as follows:

“ The available amount in the Dominion Accounts of each Borrower as of the end
of a Business Day shall be applied to the Obligations of the Obligor Group to
which such Borrower belongs at the beginning of the next Business Day during any
Dominion Trigger Period; provided that during any Dominion Trigger Period,
Obligors shall cause all amounts in excess of $400,000 in the aggregate in the
deposit accounts of Canadian Borrower (taken as a whole) to be wire transferred
in immediately available funds no later than the Business Day after exceeding
such threshold as follows: (i) to the extent such monies are in U.S. Dollars, to
the New York Account, and (ii) to the extent such monies are in Canadian
Dollars, to the Toronto Account. All such amounts shall be applied to the
Canadian Facility

 

2



--------------------------------------------------------------------------------

Obligations. Notwithstanding the foregoing, during the Senior Term Period,
(i) the Obligors shall not have any obligation to deposit any proceeds of any
Senior Term Loan into a Dominion Account or otherwise cause the same to be
applied to the Obligations while any Dominion Trigger Period is in effect and
(ii) so long as no Event of Default shall have occurred and be continuing, Agent
shall not initiate a sweep of balances in (A) the operating account of Horizon
Global Company LLC ending in ’89, (B) the account of Cequent UK Limited ending
in ‘7981 or (C) the account of Cequent UK Limited ending in ‘2002.

2.04    Updated List of Bank Accounts. Section 10.1.15 is amended to add thereto
a new clause (h) as follows:

“(h) Within five (5) Business Days following the Sixth Amendment Effective Date
(or such later date as the Agent may consent in writing), Obligors shall furnish
to Agent an executed officer’s certificate certifying and attaching a
comprehensive list of deposit accounts and securities accounts of each Obligor
substantially in the form of Schedule 3.03 of the Perfection Certificate.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES

    Each Obligor hereby represents and warrants to each Lender and the Agent, as
of the date hereof, as of the Sixth Amendment Effective Date, and at each time
that the following representations and warranties are made or deemed to be made
thereafter, as follows:

3.01    Authority. The execution, delivery and performance by such Obligor of
each Loan Document described in Section 5.01 hereof, and the transactions
contemplated hereby or thereby, have been duly authorized by all necessary
action, and this Amendment is a legal, valid and binding obligation of such
Obligor enforceable against such Obligor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

3.02    Representations and Warranties. Each representation and warranty of such
Obligor in the Loan Documents is true and correct as of the date hereof, after
giving effect to this Amendment (except for representations and warranties that
expressly relate to an earlier date and except for the representations and
warranties set forth in Section 9.1.4(d) {No Material Adverse Change} and
Section 9.1.15(d) {Solvency} of the Loan Agreement).

3.03    Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 5.01
hereof (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Applicable Law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any

 

3



--------------------------------------------------------------------------------

Subsidiary of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, or give rise to a right thereunder to require any payment to be made by
any Obligor or any Subsidiary of any Obligor, except for violations, defaults or
the creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of any Obligor or any Subsidiary of any Obligor, except
Liens created under the Loan Documents and Liens permitted by Section 10.2.2 of
the Loan Agreement, and (e) do not require any acknowledgement, agreement or
consent under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, except for such
acknowledgements, agreements and consents as have been obtained or made and are
in full force and effect, and such acknowledgements, agreements or consents the
failure of which to obtain could not reasonably be expected to result in a
Material Adverse Effect.

3.04    No Defaults. No Default or Event of Default has occurred and is
continuing.

3.05    Beneficial Ownership Certification. As of the Sixth Amendment Effective
Date, the information included in the Beneficial Ownership Certification (as
defined in the Loan Agreement after giving effect to this Amendment), if
applicable, is true and correct in all respects.

ARTICLE IV

CERTIFICATIONS AND AGREEMENTS

The Obligors hereby certify to Agent and Lenders that (a) the Second Amendment
to Credit Agreement dated on or about the date hereof (the “Senior Term Loan
Agreement Amendment”), by and among Parent Borrower, the lenders party thereto
and Senior Term Loan Agent is not prohibited by Section 10.2.11 of the Loan
Agreement, as amended by this Amendment, and (b) neither the execution or
performance of this Amendment nor the incurrence of any Obligations by Obligors
pursuant to the Loan Documents violates the Term Loan Documents or the Senior
Term Loan Documents (as defined in the Loan Agreement after giving effect to
this Amendment).

In consideration for the amendments to the Loan Agreement contemplated hereby
and notwithstanding any terms to the contrary set forth in the Loan Agreement,
each Borrower Group acknowledges and agrees that, from and after the Sixth
Amendment Effective Date, (i) such Borrower Group shall only be entitled to
request Extensions of Credit for the purpose of funding normal operating
expenses and payables consistent with prior practices and shall not request any
Extension of Credit to materially increase the cash holdings of the Borrower
Group and in no event shall request any Extension of Credit if, after giving
effect thereto and after deducting all checks in float, Borrower Group shall
have more than $4,000,000 in cash on hand and (ii) each Lender and Issuing Bank
shall have no duty or commitment to make any Extension of Credit other than
Extensions of Credit requested as provided above and otherwise consistent with
the terms and conditions of the Loan Agreement. For purposes of this paragraph,
“Extension(s) of Credit” means, with respect to any Borrower Group, the advance
of any Loan by any Lender or the issuance of any Letter of Credit by any Issuing
Bank to such Borrower Group from and after the Sixth Amendment Effective Date.
THE PARTIES HERETO AGREE THAT THE TERMS

 

4



--------------------------------------------------------------------------------

OF THE SECOND PARAGRAPH OF ARTICLE IV OF THE FIFTH AMENDMENT TO AMENDED AND
RESTATED LOAN AGREEMENT DATED AS OF FEBRUARY 26, 2019 AMONG THE PARTIES HERETO
SHALL BE DEEMED TO BE OF NO FURTHER FORCE OR EFFECT FROM AND AFTER THE SIXTH
AMENDMENT EFFECTIVE DATE.

ARTICLE V

CONDITIONS PRECEDENT AND FURTHER ACTIONS

5.01    Conditions Precedent. This Amendment shall be deemed effective as of the
date first set forth above when each of the following conditions precedent have
been satisfied in form and substance satisfactory to the Agent and its counsel
(such date, the “Sixth Amendment Effective Date”):

(a)    The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;

(b)    The Agent shall have received fully executed copies of Senior Term Loan
Agreement Amendment, which extends the maturity date of the Senior Term Loan
Debt to a date no earlier than March 14, 2019 and is otherwise on terms and
conditions satisfactory to Agent and in full force and effect, and all
conditions precedent to effectiveness set forth in the Senior Term Loan
Agreement Amendment shall have been met or waived by the Senior Term Loan Agent
and/or the lenders party in thereto accordance with the terms of the Senior Term
Loan Documents.

(c)    Upon the reasonable request of any Lender made at least five days prior
to the Sixth Amendment Effective Date, the Obligors shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with the AML Legislation,
including, without limitation, the PATRIOT Act, in each case at least five days
prior to the Sixth Amendment Effective Date;

(d)    At least five days prior to the Sixth Amendment Effective Date, any
Obligor that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Obligor; and

(e)    The Borrowers shall have paid to the Agent, for the ratable benefit of
the Lenders providing their written consent to this Amendment, a sixth amendment
fee equal to $30,000, which shall be shared by each consenting Lender in
accordance with such consenting Lender’s ratable share of the outstanding
Obligations owing to all consenting Lenders (which the Agent, in its discretion,
may collect from Borrowers by charging the same as a Revolving Loan).

(f)    The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the Sixth
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
in connection with this Amendment (which the Agent, in its discretion, may
collect from Borrowers by charging the same as a Revolving Loan).

 

5



--------------------------------------------------------------------------------

5.02    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.

ARTICLE VI

REAFFIRMATION

Each Obligor hereby (i) acknowledges and consents to this Amendment;
(ii) reaffirms its obligations under the Guaranties, the Security Documents and
the other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to
the Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.

ARTICLE VII

MISCELLANEOUS

7.01    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.

7.02    Further Assurances. Each Obligor party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.

7.03    Loan Document. This Amendment shall be deemed to be a “Loan Document”
for all purposes under the Loan Agreement.

7.04    Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

7.05    Consent to Forum.

(a)    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING

 

6



--------------------------------------------------------------------------------

IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE
LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY SUCH COURT SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

(b)    Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Amendment shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.

(c)    Each Mexican Domiciled Obligor waives any right to any jurisdiction
(other than as provided under Section 7.04 above and this Section 7.05) to which
they may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.

7.06    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

7.07    Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

7.08    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective on the Sixth Amendment Effective Date. Delivery of a signature page of
this Amendment by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of such agreement.

 

7



--------------------------------------------------------------------------------

7.09    Costs and Expenses. The Borrowers agree to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Amendment.

7.10    Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement specifically identified in this
Amendment. Except as expressly amended herein, the Loan Agreement and the other
Loan Documents shall continue in full force and effect in accordance with the
provisions thereof, and are hereby ratified and confirmed. In each case except
as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended hereby.

7.11    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

Balance of Page Intentionally Left Blank

Signature Pages Follow

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.

 

 

OBLIGORS:

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent

 

By: /s/ Brian Whittman                                        

Name: Brian Whittman

Title: Vice President, Finance

 

HORIZON GLOBAL AMERICAS INC.,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

 

By: /s/ Brian Whittman                                        

Name: Brian Whittman

Title: Vice President, Finance

 

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor

 

By: /s/ Jay Goldbaum                                           

Name: Jay Goldbaum

Title: Director

 

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor

 

By: /s/ Jay Goldbaum                                           

Name: Jay Goldbaum

Title: Vice President and Secretary

 

[Signatures continue on next page.]

 

[Sixth Amendment to Amended and Restated ABL Loan Agreement]



--------------------------------------------------------------------------------

 

HORIZON GLOBAL COMPANY LLC,

a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

 

By: /s/ Brian Whittman                                    

Name: Brian Whittman

Title: Vice President, Finance

 

HORIZON INTERNATIONAL HOLDINGS LLC,

a Delaware limited liability company, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor, a UK Facility Obligor, a
U.S. Facility Guarantor and a U.S. Facility Obligor

 

By: /s/ Brian Whittman                                                     

Name: Brian Whittman

Title: Vice President, Finance

 

CEQUENT NEDERLAND HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

 

By: /s/ Jay Goldbaum                                        

Name: Jay Goldbaum

Title: Director

 

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

 

By: /s/ Jay Goldbaum                                        

Name: Jay Goldbaum

Title: Director

 

[Signatures continue on next page.]

[Sixth Amendment to Amended and Restated ABL Loan Agreement]



--------------------------------------------------------------------------------

  

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

 

By: /s/ Jay Goldbaum                                        

Name: Jay Goldbaum

Title: Vice President and Director

 

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

 

By: /s/ Jay Goldbaum                                        

Name: Jay Goldbaum

Title: Vice President and Director

   [Signatures continue on next page.]

[Sixth Amendment to Amended and Restated ABL Loan Agreement]



--------------------------------------------------------------------------------

 

AGENT AND REQUIRED LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

 

By: /s/ Robert J. Lund                                                     

Name: Robert J. Lund

Title: Senior Vice President

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender

 

By: /s/ Sylwia Durkiewicz                                             

Name: Sylwia Durkiewicz

Title: Vice President

 

BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee

 

By: /s/ Robert J. Lund                                                     

Name: Robert J. Lund

Title: Senior Vice President

[Signatures continue on next page.]

 

[Sixth Amendment to Amended and Restated ABL Loan Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender

 

By: /s/ Nykole Hanna                                        

Name: Nykole Hanna

Title: Authorized Signatory

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

By: /s/ Trevor Tysick                                        

Name: Trevor Tysick

Title: Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender

 

By: /s/ N B Hogg                                               

Name: N B Hogg

Title: Authorized Signatory

[Signatures continue on next page.]

 

[Sixth Amendment to Amended and Restated ABL Loan Agreement]



--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a U.S. Lender and a UK Lender

 

By: /s/ Elizabeth Mitchell                                        

Name: Elizabeth Mitchell

Title: Vice President

 

BANK OF MONTREAL, Toronto Branch, as a Canadian Lender

 

By: /s/ Helen Alvarez-Hernandez                            

Name: Helen Alvarez-Hernandez

Title: Managing Director

 

[Sixth Amendment to Amended and Restated ABL Loan Agreement]